UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-1096



DAVID A. ROBERTS,

                                             Plaintiff - Appellant,

          versus


JOHN NICHOLAS, Commissioner, Maine Department
of Human Services, and individually; PETER
WALSH, Individually and in his official
capacity as Commissioner of Maine Department
of Human Services; KEVIN W. CONCANNON,
Individually and in his official capacity as
Commissioner (former) of Maine Department of
Human Services; MARK O. VAN VALKENBURGH,
Individually and in his official capacity as
Agent for the Maine Department of Human
Services; INGRID B. LAPOINTE, Individually and
in her official capacity as Agent for the
Maine Department of Human Services; ANNE-MARIE
JOHNSON, Individually and in her official
capacity as Agent for the Maine Department of
Human Services; LORETTA DUMOND, Individually
and in her official capacity as Agent for the
Maine Department of Human Services; MAINE
DEPARTMENT OF HUMAN SERVICES,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-2039-WDQ)


Submitted:   March 13, 2006                  Decided:   May 24, 2006
Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


David A. Roberts, Appellant Pro Se. Joseph B. Spillman, Assistant
Attorney General, Baltimore, Maryland; Christopher Coles Taub,
OFFICE OF THE ATTORNEY GENERAL, Augusta, Maine, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           David A. Roberts appeals the order of the district court

dismissing his suit against the Maine Department of Human Services

and   several   current   and   former   state   officials   (collectively

“MDHS”) for lack of subject matter jurisdiction.              This lawsuit

arose out of attempts by MDHS to enforce a Maine state court child

support order.       Roberts sued under 42 U.S.C. § 1983 (2000),

alleging      that   MDHS’s     enforcement      efforts     violated   his

constitutional rights.        The district court held that the Rooker-

Feldman doctrine barred Roberts’s suit.           See Rooker v. Fidelity

Trust Co., 263 U.S. 413 (1923); District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462 (1983).

           Subsequent to the district court’s dismissal of Roberts’s

complaint, the Supreme Court clarified the scope of the Rooker-

Feldman doctrine in Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

125 S. Ct. 1517 (2005):

      The Rooker-Feldman doctrine . . . is confined to cases of
      the kind from which the doctrine acquired its name: cases
      brought by state-court losers complaining of injuries
      caused by state-court judgments rendered before the
      district court proceedings commenced and inviting
      district court review and rejection of those judgments.

Id. at 1521-22; see also Davani v. Va. Dep’t of Transp., 434 F.3d

712, 713 (2006) (“Exxon requires us to examine whether the state-

court loser who files suit in federal district court seeks redress

for an injury caused by the state-court decision itself.           If he is



                                   - 3 -
not   challenging       the    state-court        decision,     the   Rooker-Feldman

doctrine does not apply.”)

                Roberts’s     complaint    alleges      a   constitutional     injury

arising not expressly from the state court judgment itself, but

rather from MDHS’s post-judgment collection efforts.                    The district

court     did    not   have    the   benefit      of   Exxon   and    Davani   in   its

assessment of the applicability of the Rooker-Feldman doctrine.

Moreover, assuming that the Rooker-Feldman doctrine no longer

precludes Roberts’s suit from going forward, the district court has

not had an opportunity to address either the merits of Robert’s

complaint, or the other defenses raised by MDHS.                         Because the

district court is in the best position to evaluate these matters in

the first instance, we vacate the district court’s order and remand

the case for further consideration.*

                We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               VACATED AND REMANDED




      *
      Our disposition should not be read as indicating any view
regarding the applicability of the Rooker-Feldman doctrine or the
other defenses asserted by MDHS, on the merits. We leave these
matters for plenary resolution by the district court, as that court
deems appropriate.

                                          - 4 -